Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 11/13/2019.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-8, 10-11, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bird et al. (Pub. No. 2008/0250377 A1).

Regarding claims 1 and 11 , Bird discloses:

A method for incorporating skip vias in a place and route flow of an integrated circuit design (see par [0009-0010], the method generally includes electrically coupling a microvia to the trace and forming a conductive dome on a .....), the method comprising: 
employing a place and route tool to add the skip vias (see par [0044], automated tools..., see par [0056], layout tools, see par [0102-0109]), each skip via extending through a metallization layer to electrically connect a metal layer above the metallization layer to a metal layer below the metallization layer (see Figs. 6A-6C, layer 1-layer 10, mirovias 102, 106..., see par [0051-0053]); and 
automatically adding the skip vias during the place and route flow (see Fig. 6A-6C, see par [0044], automated tools..., see par [0056], layout tools, see par [0102-0109]).

Regarding claims 3 and 13 , Bird discloses:
adding the skip vias in a layer-by-layer fashion (see Figs. 6A-6C, layer 1-layer 10, mirovias 102, 106..., see par [0051-0053]).

Regarding claims 4 and 14 , Bird discloses:
further comprising generating a list of failed skip vias (see par [0109], technician may then place an HDI test point 270 comprising a conductive dome 230 and associated HDI structures, such as one or more .mu.Vias...., see par [102], test point placement rules..., [in order to meet the design rule, all the failed or errors have been listed and corrected])..

Regarding claims 6 and 16, Bird discloses:
wherein the design rule includes width rules and minimum space rules (see par [0062], the minimum, spacing between traces, the minimum, trace width....).


Regarding claims 7 and 17 , Bird discloses:
wherein the skip vias enable reduction of resistance- capacitance (RC) and eliminate metallization layer minimum area (see par [0049], they may also have less electrical parasitics (i.e., inductance, capacitance, and resistance whose values depend solely on the dimensions of the via structure)...).

Regarding claims 8 and 18 , Bird discloses:
wherein the skip vias enable automated design flow with balanced resistance-capacitance (RC) load among two metallization layers (see par [0049], they may also have less electrical parasitic...., this may be appreciated by contrasting circuits equivalent to traces connected....)


Regarding claims 10 and 20 , Bird discloses:

wherein users can adjust placement of the automatically added skip vias based on fabrication design flows (see par [0083], this netlist may be created manually or automatically...., see par [102]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (Pub. No. 2008/0250377 A1) further in view of Lin et al. U.S. Patent No. 10,026,687 B1).

Regarding claims 5 and 15 , Bird fails to disclose:
wherein the place and route tool is a program that automates back end of the line (BEOL) wiring.
However, Lin discloses:
wherein the place and route tool is a program that automates back end of the line (BEOL) wiring (see col. 2, line 40-60, col. 3, line 10-28).
It would have been obvious to one of ordinary skill in the art at the time the invention utilize BEOL because BEOL is conventional. (See Lin col. 2, line 40-60)

Regarding claims 9 and 19 , Lin discloses:

wherein the place and route tool forms the skip vias with nanometer scale dimensions (see col. 2, lines 61-67, the methodologies and tools are used to form structures with dimensions in the micrometer and nanometer scale....).

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011.  The examiner can normally be reached on M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN NGO/           Primary Examiner, Art Unit 2851